--------------------------------------------------------------------------------




logo [logo.jpg]
logo [logo2.jpg]



COMMERCIAL REAL ESTATE PURCHASE CONTRACT


This is a legally binding contract. It has been prepared by the Utah Association
of REALTORS® for the use of its members only, in their transactions with clients
and customers. Parties to this Commercial Real Estate Contract (“Contract”) may
agree, in writing, to alter or delete provisions of this Contract. Seek advice
from your attorney or tax advisor before entering into a binding contract.


EARNEST MONEY RECEIPT


On this 29th day of October, 2008 (“Offer Reference Date”) Bandaloops, LLC
(“Buyer”) offers to purchase from Wasatch Capital Corporation (“Seller”) the
Property described below and hereby delivers to the Brokerage or Title/Escrow
Company, as Earnest Money, the amount of $100,000 in the form of Check which,
upon Acceptance of this offer by all parties (as defined in Section 23), shall
be deposited in accordance with state law.


Brokerage or Title/Escrow Company Metro National Title Address 345 East Broadway


Received by:
 
on
 
(Date)
 
(Signature above acknowledges receipt of Earnest Money)
     



OFFER TO PURCHASE


1. PROPERTY (General Description): Wallace Bennett Property/ Commercial office
and retail building in S.L.C. Ut


Address 59 West 100 South City Salt Lake City


County Salt Lake State of Utah, ZIP 84111


County Tax I.D.# 15-01-229-056 (the “Property”)


For legal description (Check Applicable Box): £ SEE ADDENDUM #______    T
COMMITMENT FOR TITLE INSURANCE as provided in Section 7(b).


1.1 INCLUDED ITEMS: Unless excluded herein, this sale includes all fixtures
presently attached to the Property. The following personal property shall also
be included in this sale and conveyed under separate Bill of Sale with
warranties as to title: All personal property currently at the property that is
used for the operations of the property (except office equipment).
1.2 Excluded Items. These items are excluded from this sale: None


2. PURCHASE PRICE The purchase price for the Property is $2,150,000
The Purchase Price will be paid as follows:
 
$100,00
(a) Earnest Money Deposit.

 
$_____
(b) New Loan. Buyer will apply for one or more of the following loans: £
Conventional £ SBA £ Other (specify) ___________________

Buyer shall have the right to approve the terms and conditions of the new loan
as provided in Section 8 (f).
 
$_____
(c) Loan Assumption Addendum (see attached Assumption Addendum if applicable)

 
$_____
(d) Seller Financing (see attached Seller Financing Addendum if applicable)

 
$_____
(e) Other (specify) All Inclusive Trust Deed and Note and additional Trust Deed
and

 
$1,250,000
Note (See Addendum)

 
$800,000
(f) Balance of Purchase Price in Cash at Settlement



 
$2,150,000
PURCHASE PRICE. Total of lines (a) through (f)



3. SETTLEMENT AND CLOSING. Settlement shall take place on the Settlement
Deadline referenced in Section 24(c), or on a date upon which Buyer and Seller
agree in writing. “Settlement” shall occur only when all of the following have
been completed: (a) Buyer and Seller have signed and delivered to each other or
to the escrow/closing office all documents required by this Contract, by the
lender, by written escrow instructions or by applicable law; (b) any monies
required to be paid by Buyer under these documents (except for the proceeds of
any new loan) have been delivered by Buyer to Seller or to the escrow/closing
office in the form of collected or cleared funds; and (c) any monies required to
be paid by Seller under these documents have been delivered by Seller to Buyer
or to the escrow/closing office in the form of collected or cleared funds.
Seller and Buyer shall each pay one-half (1/2) of the fee charged by the
escrow/closing office for its services in the settlement/closing process. Taxes
and assessments for the current year, rents, and interest on assumed obligations
shall be prorated at Settlement as set forth in this Section. Tenant deposits
(including, but not limited to, security deposits and prepaid rents) shall be
paid or credited by Seller to Buyer at Settlement. Prorations set forth in this
Section shall be made as of the Settlement Deadline date referenced in Section
24(c), unless otherwise agreed to in writing by the parties. Such writing could
include the settlement statement. For purposes of this Contract, “Closing” means
that: (i) Settlement has been completed; (ii) the proceeds of any new loan have
been delivered by the lender to Seller or to the escrow/closing office; and
(iii) the applicable Closing documents have been recorded in the office of the
county recorder.



Page 1 of 6 pages
Seller’s Initials
RS
Date
11/3/2008
Buyer’s Initials
VP
Date
11/3/2008



 
 

--------------------------------------------------------------------------------

 
 
4. POSSESSION. Seller shall deliver physical possession to Buyer within: £ _____
HOURS AFTER CLOSING; £ _____ DAYS AFTER CLOSING; T OTHER (SPECIFY) at Closing
Any rental of the Property prior to or after Closing, between Buyer and Seller,
shall be by separate written agreement.


5. CONFIRMATION OF BROKERAGE FEES & AGENCY DISCLOSURE. Buyer and Seller
acknowledge prior receipt of written agency disclosure provided by their
respective Buyer’s Agent or Seller’s Agent that has disclosed the agency
relationships that are confirmed below. Buyer and Seller further acknowledge
that Brokerage Fees due as a result of this transaction are being paid based
upon the terms of a separate written agreement. At the signing of this Contract:
 
Seller’s Agent. Josh Vance and Cory Martin, represents  £ Seller  £ Buyer  T
both Buyer and Seller
as a Limited Agent;
Seller’s Brokerage, InterNet Properties, Inc., represents £ Seller  £ Buyer  T
both Buyer and Seller
as a Limited Agent;
Buyer’s Agent, Vasilios Priskos, represents £ Seller  £ Buyer  T both Buyer and
Seller
as a Limited Agent;
Buyer’s Brokerage. InterNet Properties. Inc., represents £ Seller  £ Buyer  T
both Buyer and Seller
as a Limited Agent;
6. TITLE TO PROPERTY & TITLE INSURANCE.
(a)
Seller represents that Seller has fee simple title to the Property and will
convey good and marketable title to Buyer at Closing by: £ GENERAL WARRANTY
DEED  T SPECIAL WARRANTY DEED, free of financial encumbrances except as provided
under Section 10.1.

(b)
At Settlement, Seller agrees to pay for a standard-coverage owner’s policy of
title insurance insuring Buyer in the amount of the Purchase Price. The title
policy shall conform with Seller’s obligations under Section 10.1 and with the
Commitment for Title Insurance as agreed to by Buyer under Section 8.

(c)
£ BUYER ELECTS TO OBTAIN A FULL-COVERAGE EXTENDED ALTA POLICY OF TITLE
INSURANCE.

The cost of this coverage (including the ALTA survey), above that of the
standard-coverage Owner’s policy shall be paid for at Settlement by: £ BUYER  £
SELLER  £ OTHER _____.


7. SELLER DISCLOSURES. No later than the Seller Disclosure Deadline referenced
in Section 24(a). Seller shall provide to Buyer the following documents which
are collectively referred to as the “Seller Disclosures”:
(a)
a Seller property condition disclosure for the Property, signed and dated by
Seller;

(b)
a Commitment for Title Insurance on the Property;

(c)
a copy of all leases and rental agreements now in effect with regard to the
Property together with a current rent roll;

(d)
operating statements of the Property for its last _____ full fiscal years of
operation plus the current fiscal year through _____ certified by the Seller or
by an independent auditor;

(e)
copies in Seller’s possession, if any, of any studies and/or reports which have
previously been done on the Property, including without limitation,
environmental reports, soils studies, site plans and surveys;

(f)
written notice of any claims and/or conditions known to Seller relating to
environmental problems and building or zoning code violations; and

(g)
Other (specify) _____



8. BUYER’S RIGHT TO CANCEL BASED ON BUYER’S DUE DILIGENCE. Buyer’s obligation to
purchase under this Contract: (check applicable boxes):
(a)
o IS       T IS NOT
conditioned upon Buyer’s approval of the content of all the Seller Disclosures
referenced in Section 7,

(b)
o IS       T IS NOT
conditioned upon Buyer’s approval of a physical condition inspection of the
Property;

(c)
o IS       T IS NOT
conditioned upon Buyer’s approval of a survey of the Property by a licensed
surveyor (“Survey”);





Page 2 of 6 pages
Seller’s Initials
RS
Date
11/3/2008
Buyer’s Initials
VP
Date
11/3/2008



 
 

--------------------------------------------------------------------------------

 
 
(d)
o IS        T IS NOT      
conditioned upon Buyer’s approval of applicable federal, state and local
governmental laws, ordinances and regulations affecting the Property; and any
applicable deed restrictions and/or CC&R’s (covenants, conditions and
restrictions) affecting the Property;

(e)
o IS        T IS NOT 
conditioned upon the Property appraising for not less than the Purchase Price.

(f)
T IS        o IS NOT
conditioned upon Buyer’s approval of the terms and conditions of any mortgage
financing referenced in Section 2.

(g)
o IS        T IS NOT
conditioned upon Buyer’s approval of the following tests and evaluations of the
Property: (specify)
     



If any of the items 8(a) through 8(g) are checked in the affirmative, then
Sections 8.1, 8.2, 8.3 and 8.4 apply; otherwise, they do not apply. The items
checked in the affirmative above are collectively referred to as “Buyer’s Due
Diligence.” Unless otherwise provided in this Contract, the Buyer’s Due
Diligence shall be paid for by Buyer and shall be conducted by individuals or
entities of Buyer’s choice. Buyer shall conduct Buyer’s Due Diligence in such
manner as not to unreasonably disrupt the activities and business of Seller, and
shall indemnify Seller and hold Seller harmless from and against any and all
liability, claim, or damages which arise from, is caused by, or is in any manner
connected with Buyer’s Due Diligence, including without limitation, claims for
payment for inspection services, claims for mechanics liens, and physical damage
to the Property. Seller agrees to cooperate with Buyer’s Due Diligence and with
a site inspection under Section 11.
8.1 Due Diligence Deadline. No later than the Due Diligence Deadline referenced
in Section 24(b) Buyer shall: (a) complete all of Buyer’s Due Diligence; and (b)
determine if the results of the Buyer’s Due Diligence are acceptable to Buyer.
8.2 Right to Cancel or Object. If Buyer, in Buyer’s sole discretion, determines
that the results of the Buyer’s Due Diligence are unacceptable, Buyer may, no
later than the Due Diligence Deadline, either: (a) cancel this Contract by
providing written notice to Seller, whereupon the Earnest Money Deposit shall be
released to Buyer; or (b) provide Seller with written notice of objections.
8.3 Failure to Respond. If by the expiration of the Due Diligence Deadline,
Buyer does not: (a) cancel this Contract as provided in Section 8.2: or (b)
deliver a written objection to Seller regarding the Buyer’s Due Diligence, the
results of the Buyer’s Due Diligence shall be deemed approved by Buyer; and the
contingencies referenced in Sections 8(a) through 8(g), including but not
limited to, any financing contingency, shall be deemed waived by Buyer.
8.4 Response by Seller. If Buyer provides written objections to Seller, Buyer
and Seller shall have _____ CALENDAR DAYS after Seller’s receipt of Buyer’s
objections (the “Response Period”) in which to agree in writing upon the manner
of resolving Buyer’s objections. Except as provided in Section 10, Seller may,
but shall not be required to, resolve Buyer’s objections. If Buyer and Seller
have not agreed in writing upon the manner of resolving Buyer’s objections.
Buyer may cancel this Contract by providing written notice to Seller no later
than THREE CALENDAR DAYS after expiration of the Response Period; whereupon the
Earnest Money Deposit shall be released to Buyer. If this Contract is not
canceled by Buyer under this Section 8.4. Buyer’s objections shall be deemed
waived by Buyer. This waiver shall not affect those items warranted in Section
10.


9. ADDITIONAL TERMS. There T ARE  £ ARE NOT addenda to this Contract containing
additional terms. If there are, the terms of the following addenda are
incorporated into this Contract by this reference: T Addendum No. 1 £ Seller
Financing Addendum £ Assumption Addendum £ Lead-Based Paint Disclosure &
Acknowledgement £ Other
(specify):                                                                          


10. SELLER'S WARRANTIES & REPRESENTATIONS.
10.1 Condition of Title. Buyer agrees to accept title to the Property subject to
the contents of the Commitment for Title Insurance as agreed to by Buyer under
Section 8. Buyer also agrees to take the Property subject to existing leases
affecting the Property and not expiring prior to Closing. Buyer agrees to be
responsible for taxes, assessments, association fees and dues, utilities, and
other services provided to the Property after Closing. Except for any loan(s)
specifically assumed by Buyer under Section 2, Seller will cause to be paid off
by Closing all mortgages, trust deeds, judgments, mechanic’s liens, tax liens
and warrants. Seller will cause all assessments to be paid current by Closing.
10.2 Condition of Property. Seller warrants that ON THE DATE SELLER DELIVERS
PHYSICAL POSSESSION TO BUYER, the Property and improvements will be broom-clean
and free of debris and personal belongings, and in the same general condition as
they were on the date of Acceptance.
10.3 Other Seller Warranties. Seller further warrants that, to the best of
Seller’s knowledge, each of the following statements is true: (a) the
consummation of the transactions contemplated by this Contract will not
constitute a default or result in the breach of any term or provision of any
contract or agreement to which Seller is a party so as to adversely affect the
consummation of such transactions; (b) there is no action, suit, legal
proceeding or other proceeding pending or threatened against Seller and/or the
Property which may adversely affect the transactions contemplated by this
Contract, in any court or before any arbitrator of any kind or before or by any
governmental body which may adversely affect the transactions contemplated by
this Contract; (c) all work which will be performed in, on or about the Property
or materials furnished thereto which might in any circumstances give rise to a
mechanic’s or materialman’s lien, will be paid and all necessary waivers of
rights to a mechanic’s or materialman’s lien for such work will be obtained; (d)
Seller has not received any written notice indicating that the Property is in
violation of any Federal, State or local Environmental Law; (e) there are no
Hazardous Substances on, under, or about the Property, nor has Seller
undertaken, permitted, authorized or suffered, and will not undertake, permit,
authorize or suffer the presence, use, manufacture, handling, generation,
storage, treatment, discharge, release, burial or disposal on, under or about
the Property, of any Hazardous Substances, or the transportation to or from the
Property, of any Hazardous Substances. As used herein, “Hazardous Substance”
shall mean any substance, material or matter that may give rise to liability
under any Federal, State, or local Environmental Laws; and (f) Seller is not a
“foreign person” as that term is defined in Section 1445 of the U.S. Internal
Revenue Code of 1986, as amended. (In that regard, Seller shall deposit into
Escrow, at or prior to Closing, an affidavit in such form as may be required by
the U.S. Internal Revenue Service, selling forth Seller’s full name, address and
taxpayer identification number and stating under penalty of perjury that Seller
is not a “foreign person” as so defined).
 
Page 3 of 6 pages
Seller’s Initials
RS
Date
11/3/2008
Buyer’s Initials
VP
Date
11/3/2008


 
 

--------------------------------------------------------------------------------

 
 
11. FINAL PRE-CLOSING INSPECTION. Before Settlement, Buyer may, upon reasonable
notice and at a reasonable time, conduct a final pre-closing inspection of the
Property to determine only that the Property is “as represented,” meaning that
the items referenced in Sections 1.1, 8.4 and 10.2 and 10.3 (“the items”) are
respectively present, repaired/changed as agreed, and in the warranted
condition. If the items are not as represented, Seller will, prior to
Settlement, replace, correct or repair the items or, with the consent of Buyer
(and Lender if applicable), escrow an amount at Settlement to provide for the
same. The failure to conduct a final pre-closing inspection or to claim that an
item is not as represented, shall not constitute a waiver by Buyer of the right
to receive, on the date of possession, the items as represented,


12. CHANGES DURING TRANSACTION. Seller agrees that from the date of Acceptance
until the date of Closing, Seller shall not, without the prior written consent
of Buyer: (a) make any changes in any existing leases; (b) enter into any new
leases: (c) make any substantial alterations or improvements to the
Property; or (d) incur any further financial encumbrances against the Property.


13. AUTHORITY OF SIGNERS. If Buyer or Seller is a corporation, partnership,
trust, estate, limited liability company or other entity, the person executing
this Contract on its behalf warrants his or her authority to do so and to bind
Buyer and Seller. Seller further warrants that the execution and delivery of
this Contract by Seller have been duly and validly authorized, and all requisite
action has been taken to make this Contract binding upon Seller.


14. COMPLETE CONTRACT/ASSIGNMENT. This Contract together with its addenda, any
attached exhibits, and Seller Disclosures, constitutes the entire Contract
between the parties and supersedes and replaces any and all prior negotiations,
representations, warranties, understandings or contracts between the parties.
This Contract cannot be changed except by written agreement of the parties. This
Contract T SHALL  £ SHALL NOT be assignable by Buyer. Except as so restricted,
this Contract shall inure to the benefit of and be binding upon the heirs,
personal representatives, successors and assigns of the parties.


15. MEDIATION. Any dispute relating to this Coniract that arise prior to or
after Closing:
£ SHALL
T MAY AT THE OPTION OF THE PARTIES
first be submitted to mediation. Mediation is a process in which the parties
meet with an impartial person who helps to resolve the dispute informally and
confidentially. Mediators cannot impose binding decisions. The parties to the
dispute must agree before any settlement is binding. The parties will jointly
appoint an acceptable mediator and will share equally in the cost of such
mediation. The mediation, unless otherwise agreed, shall terminate in the event
the entire dispute is not resolved THIRTY (30) CALENDAR DAYS from the date
written notice requesting mediation is sent by one party to the other(s). If
mediation fails, the other procedures and remedies available under this Contract
shall apply. Nothing in this Section 15 shall prohibit any party from seeking
emergency equitable relief pending mediation.


16. DEFAULT. If Buyer defaults, Seller may elect either to retain the Earnest
Money Deposit as liquidated damages, or to return it and sue Buyer to
specifically enforce this Contract or pursue other remedies available at law. If
Seller defaults, in addition to return of the Earnest Money Deposit. Buyer may
elect either to accept from Seller a sum equal to the Earnest Money Deposit as
liquidated damages, or may sue Seller to specifically enforce this Contract or
pursue other remedies available at law.


17. ATTORNEY FEES AND COSTS. In the event of litigation or binding arbitration
to enforce this Contract, the prevailing party shall be entitled to costs and
reasonable attorney fees. However, attorney fees shall not be awarded for
participation in mediation under Section 15.


18. NOTICES. Except as provided in Section 23, all notices required under this
Contract must be: (a) in writing; (b) signed by the party giving notice; and (c)
received by the other party or the other party’s agent no later than the
applicable date referenced in this Contract.


19. ABROGATION. Except for the provisions of Sections 8.4, 10.1, 10.3, 15 and 17
and any other express warranties made in this Contract, the provisions of this
Contract shall not apply after Closing.




Page 4 of 6 pages
Seller’s Initials
RS
Date
11/3/2008
Buyer’s Initials
VP
Date
11/3/2008



 
 

--------------------------------------------------------------------------------

 

20. RISK OF LOSS. All risk of loss to the Property, including physical damage or
destruction to the Property or its improvement due to any cause except ordinary
wear and tear and loss caused by a taking in eminent domain, shall be borne by
Selling until Closing.


21. TIME IS OF THE ESSENCE. Time is of the essence regarding the dates set forth
in this Contract. Extensions must be agreed to in writing by all parties. Unless
otherwise explicitly stated in this Contract: (a) performance under each Section
of this Contract which references a date shall absolutely be required by 5:00 PM
Mountain Time on the stated date; and (b) the term “days” shall mean calendar
days and shall be counted beginning on the day following the event which
triggers the timing requirement (i.e., Acceptance, etc.). If the performance
date fails on a Saturday, Sunday, State of Federal legal holiday, performance
shall be required on the next business day. Performance dates and times
referenced herein shall not be binding upon title companies, lenders, appraisers
and others not parties to this Contract, except as otherwise agreed to in
writing by such non-party.


22. FAX TRANSMISSION AND COUNTERPARTS. Facsimile (fax) transmission of a signed
copy of this Contract, any addenda and counteroffers, and the retransmission of
any signed fax shall be the same as delivery of an original. This Contract and
any addenda and counteroffers may be executed in counterparts.


23. ACCEPTANCE. “Acceptance” occurs when Seller or Buyer, responding to an offer
or counteroffer of the other: (a) signs the offer or counteroffer where noted to
indicate acceptance; (b) communicates to the other party or to the other party’s
agent that the offer or counteroffer has been signed as required.


(a) Seller Disclosure Deadline
 
11/7/08
(Date)
       
(b) Due Diligence Deadline
 
11/7/08
(Date)
       
(c) Settlement Deadline
 
November 7, 2008
(Date)


 
Page 5 of 6 pages
Seller’s Initials
RS
Date
11/3/2008
Buyer’s Initials
VP
Date
11/3/2008



 
 

--------------------------------------------------------------------------------

 

25. OFFER AND TIME FOR ACCEPTANCE. Buyer offers to purchase the Property on the
above terms and conditions. If Seller does not accept this offer: 5:00  £ AM  T
PM Mountain Time on November 4, 2008. (Date), this offer shall lapse; and the
Brokerage or Title/Escrow Company shall return the Earnest Money Deposit to
Buyer


/s/ Vasilios Priskos
Manager
11/3/2008
     
(Buyer’s Signatures)
(Title, if any)
(Date)
(Buyer’s Signature)
(Title, if any)
(Date)



Bandaloops, LLC
51 E. 400 S., Suite 210
S.L.C., UT
84111
801-355-0600
801-363-6869
(Buyer’s Names) (PLEASE PRINT)
(Address)
(Zip Code)
(Phone)
(Fax)




         
(Buyer’s Names) (PLEASE PRINT)
(Address)
(Zip Code)
(Phone)
(Fax)



ACCEPTANCE/COUNTEROFFER/REJECTION


CHECK ONE:
£ ACCEPTANCE OF OFFER TO PURCHASE: Seller Accepts the forgoing offer on the
terms and conditions specified above.


£ COUNTEROFFER: Seller presents for Buyer’s Acceptance the terms of Buyer’s
offer subject to the exceptions or modifications as specified in the attached
ADDENDUM No. _____




/s/ Richard Surber
CEO
11/3/2008
     
(Seller’s Signature)
(Date)
(Time)
(Seller’s Signature)
(Date)
(Time)





Wasatch Capital Corporation
59 West 100 South, SLC, UT
     
(Seller’s Names) (PLEASE PRINT)
(Address)
(Zip Code)
(Phone)
(Fax)






         
(Seller’s Names) (PLEASE PRINT)
(Address)
(Zip Code)
(Phone)
(Fax)



£ REJECTION: Seller Rejects the foregoing offer.



           
(Seller’s Signature)
(Date)
(Time)
(Seller’s Signature)
(Date)
(Time)

 
**********************************
DOCUMENT RECEIPT


State law requires Broker to furnish Buyer and Seller with copies of this
Contract bearing all signatures. (Fill in applicable section below).


A. I acknowledge receipt of a final copy of the foregoing Contract bearing all
signatures:



       
(Buyer’s Signature)
(Date)
(Buyer’s Signature)
(Date)






       
(Seller’s Signature)
(Date)
(Seller’s Signature)
(Date)



B. I personally caused a final copy of the foregoing Contract bearing all
signatures to be £ faxed £ mailed £ hand delivered on _____ (Date), postage
prepaid, to the £ Seller £ Buyer


Sent/Delivered by (specify) _____


This form is COPYRIGHTED by the UTAH ASSOCIATION OF REALTORS® for use solely by
its members. Any unauthorized use, modification, copying or distribution without
written consent is prohibited. NO REPRESENTATION IS MADE AS TO THE LEGAL
VALIDITY OR ADEQUACY OF ANY PROVISION OF THIS FORM IN ANY SPECIFIC TRANSACTION.
If YOU DESIRE SPECIFIC LEGAL OR TAX ADVICE, CONSULT AN APPROPRIATE PROFESSIONAL.


COPYRIGHT© UTAH ASSOCIATION OF REALTORS®-1994-REVISED 10.13.04-ALL RIGHTS
RESERVED
UAR FORM 3





Page 6 of 6 pages
Seller’s Initials
RS
Date
11/3/2008
Buyer’s Initials
VP
Date
11/3/2008



 
 

--------------------------------------------------------------------------------

 
 
logo [logo.jpg]
logo [logo2.jpg]



ADDENDUM NO. 1
TO
REAL ESTATE PURCHASE CONTRACT


THIS IS AN T ADDENDUM £ COUNTEROFFER to that REAL ESTATE PURCHASE CONTRACT (the
“REPC”) with an Offer Reference Date of October 29, 2008 including all prior
addenda and counteroffers, between Bandaloops, LLC as Buyer, and Wasatch Capital
Corporation as Seller, regarding the Property located at 59 West 100 South, Salt
Lake City, UT.  The following terms are hereby incorporated as part of the REPC:


1. 1031 EXCHANGE (check applicable box)


£ Seller - 1031 Exchange.  Seller desires to enter into this transaction and to
sell the Property as a “Relinquished Property” under Section 1031 of the
Internal Revenue Code. Accordingly Buyer agrees to fully cooperate with the
Seller in completing the 1031 Exchange, at no expense or liability to Buyer; or


T Buyer - 1031 Exchange.  Buyer desires to enter into this transaction and to
acquire the Property as a suitable “like-kind” exchange property under Section
1031 of the Internal Revenue Code.  Accordingly Seller agrees to fully cooperate
with the Buyer in completing the 1031 Exchange, at no expense or liability to
Seller.


2. DISCLOSURE OF PRINCIPAL AS LICENSEE OR AS RELATIVE OF LICENSEE


2.1 Personal Interest.  The T Buyer £ Seller is either: £ a relative of a real
estate broker or sales agent participating in this transaction; or T a real
estate broker or sales agent licensed as such under the laws of the State of
Utah, who may share in the brokerage fee paid for this transaction.


3.  Seller will rent back the space that it currently occupies for one year
after Closing.  The rental amount will be $123,648 for the entire year, and it
will be paid in advance at the time of Closing.  After the first year, Seller
will be given the option to lease the property for two additional one year
terms. The lease price will be $8 NNN for both years.  A Lease will be executed
at Closing reflecting these terms.
4.  Seller will pay InterNet Properties, Inc. a brokerage fee of 6% of the
Purchase Price at Closing
5.  Seller will finance approximately $1, 145, 000 in an All Inclusive Trust
Deed and Note that mirrors the terms, conditions, and payments of the two
underlying mortgages.  Vasilios Priskos will personally guarantee the promissory
note to the Seller
6.  Seller, will finance $105,000 in a third position Trust Deed and Note.  The
terms of which are as follows:  10 year note. No monthly payments.  Note can
become due and payable at any time, with 90 days prior written notice from
Seller.  The note will carry a minimum of a 5% annual interest rate.  The Seller
will, in addition to the 5% earned interest, will participate in any future sale
of the Property as follows by example:  If Buyer sales the Property for a 50%
premium over its Purchase Price, the holder of the Note (Seller) will be
entitled to a 50% premium on its Note (i.e. the payoff would be $105,000 +
accrued 5% interest + $52,500)


BUYER AND SELLER AGREE THAT THE CONTACT DEADLINES REFERENCED IN SECTION 24 OF
THE REPC (CHECK APPLICABLE BOX): T REMAIN UNCHANGED £ ARE CHANGED AS
FOLLOWS:                                             


To the extent the terms of this ADDENDUM modify or conflict with any provisions
of the REPC, including all prior addenda and counteroffers, these terms shall
control.  All other terms of the REPC, including all prior addenda and
counteroffers, not modified by this ADDENDUM shall remain the same.  T Seller £
Buyer shall have until 5:00 £ AM T PM Mountain Time on November 4, 2008 (Date) ,
to accept the terms of this ADDENDUM in accordance with the provisions of
Section 23 of the REPC.  Unless so accepted, the offer as set forth in this
ADDENDUM shall lapse.


 
Page 1 of 2
Seller’s Initials
RS
Buyer’s Initials
VP
 
Addendum No. 1 to REPC



 
 

--------------------------------------------------------------------------------

 
 
/s/ Vasilios Priskos
11/3/2008
11:00 a.m.
     
T Buyer  £ Seller Signature
(Date)
 (Time)
£Buyer  £Seller Signature
(Date)
(Time)



ACCEPTANCE/COUNTEROFFER/REJECTION
CHECK ONE:
T ACCEPTANCE: T Seller £ Buyer hereby accepts the terms of this ADDENDUM .


£ COUNTEROFFER: £ Seller £ Buyer presents as a counteroffer the terms of
attached ADDENDUM NO: _____
 
/s/ Richard Surber
11/3/2008     11/3/2008  
(Signature)
(Date)
(Time)
(Signature)
(Date)
( Time)

 
£ REJECTION: £ Seller £ Buyer rejects the foregoing ADDENDUM.
 

           
(Signature)
(Date)
(Time)
(Signature)
(Date)
(Time)



THIS FORM APPROVED BY THE UTAH REAL ESTATE COMMISSION AND THE OFFICE OF THE UTAH
ATTORNEY GENERAL, EFFECTIVE AUGUST 5, 2003.  IT REPLACES AND SUPERSEDES ALL
PREVIOUSLY APPROVED VERSIONS OF THIS FORM.

 
Page 2 of 2
Seller’s Initials
RS
Buyer’s Initials
VP
 
Addendum No. 1 to REPC

 
 

--------------------------------------------------------------------------------